DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 19-41 are pending and under examination.

Sequence Requirements
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of  37 C.F.R. § § 1.821 (c) because an incorporation by reference of the electronic version of the sequence listing (filed as a text file) via EFSWeb or on CD in lieu of paper) into the application. If the 35 USC 1.821 (c) copy was filed on CD in lieu of paper, then there must also be a statement that the sequence listing on CD is identical to the CRF.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. See specification page 28-38. No drawings (figures 1-22) are present in the application file.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Information Disclosure Statement
The information disclosure statement filed 3/19/2021 has been considered.  An initialed copy is enclosed.

Claim Objections
Claim 32 is objected to because of the following informalities:  Please spell out the full meaning of “pb” in line 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the use of the recombinant baculovirus or a recombinant baculovirus genome or use of the cell comprising the recombinant baculovirus does not set forth a process under 35 U.S.C 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 26, 28, 36 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 lists different enzymes including “protein”. Since enzymes are proteins it is not clear why “protein” is listed as a protein maturation enzyme. Moreover, all the specifically named enzymes are proteins.
Claim 26 recites “prefarably” -description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.
Claim 28 is Sf21 different from lines Sf21? 
Claim 36 is drawn to use of a recombinant baculovirus or a recombinant baculovirus genome according to claim 32 for the production of n polypeptides of interest.
Claim 41 recites use of  cell according to claim 35 for the production of n  polypeptides of interest.
The metes and bounds of the claim 36 and 41 is not clear because the process steps encompassed by the use of the recombinant baculovirus or use of  a cell is not recited in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 19-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Possee et al. WO 01/12829 2/22/2001 cited in IDS in view of Juliant et al. Methods Mol Biol 2013;988:59-77 cited in IDS.
Claim 19: Possee et al relates to the field of baculovirus expressions system for expressing recombinant proteins. Possee et al disclose a method for producing a recombinant baculovirus of which the genome encodes a polypeptide of interest, said method comprising the steps of:
Preparing an insect cell, a recombinant baculovirus genome capable of replication which comprises  at least one transgene encoding a polypeptide of interest by homologous recombination between:
(a1) a replication deficient baculovirus genome in which n genes essential for viral replication are non-functional e.g. by deleting said n gene essential for viral replication, and 
(a2) a transfer vector comprising:
a nucleotide sequence capable of restoring the function of none of the n non-functional genes essential for viral replication,
 ii) at least one gene encoding a polypeptide of interest, and causing the replication deficient baculovirus vector and rescue vector to recombine to produce a replication enabled baculovirus vector comprising at least one transgene; and
Generating  (growing) the  recombinant baculovirus vector in an insect cell which comprises the modified recombinant baculovirus genome.

Possee et al disclose that the replication deficient baculovirus and the transfer (rescue) vector undergo recombination within the cell to produce a replication enabled/replete baculovirus comprising at least one gene of interest to be cloned and such recombined baculovirus are selected for since they are able to undergo replication and thus infect further cells and multiply.
See Possee et al at page 5-6  and page 8 last paragraph and page 9 first paragraph of Possee et al.
Claim 21-24 and claim 31 and claim 39: Possee et al disclose the genes essential for viral replication are protein kinase 1 and ORF1629 and Lef-1  are deleted from the  AcMNPV genome (n essential genes = 3) or one or more genes select from  orf1629, lefs-12, dnapol, p143, p35, ie-1, ie-2, p47, pp31. See page 5 2nd paragraph and page 6 3rd paragraph. Thus, regarding claim 31 n is more than 2 regarding “n genes essential for viral replication”. With regards to claim 22, as evidenced by the instant specification at paragraph 91,  orf1629, Lef-1, Lef-11, Lef-9, Lef-3, Lef-2, Lef-4, p47, protein kinase 1 (Pk1) are inherently adjuvant to the respective genes non-essential for viral replication. Thus, with respect to claim 24, the transgene or protein of interest will recombine at the locus of a gene non- essential for viral replication adjacent to the non-functional gene essential for viral replication
Claim 28: Possee et al disclose the  insect cell is Sf21. See page 12 first paragraph.
Claim 29: the replication deficient baculovirus  of step a1) is prepared in a DH10B bacterial cell. Possee et al disclose the genes essential for viral replication are contained in a 6385bp fragment of the AcMNPV genome and the fragment encodes protein kinase 1 and ORF1629 and Lef-1  and the 6385 bp fragment is deleted from the  AcMNPV genome (n essential genes = 3) and AcMNPV deletion mutant is maintained in bacterial cells such as DH10B. See page 5 paragraph 2 and page 26-27 under construction of a recombinant virus lacking gene essential for virus replication.
Claim 30 and claim 38: the replication deficient baculovirus genome is obtained from AcMNPV baculovirus. See  page 5 paragraph 2, page 8 paragraph 4.
	Possee et al does not disclose part (a1) that the replication deficient baculovirus genome comprises one or more transgene(s) each encoding a protein maturation enzyme, and;
 	Does not disclose part (a2)  that the transfer vector is at least equal to 2 and each transfer vector comprises (i) a nucleotide sequence enabling to restore the function  of the one of the n non-functional genes essential for viral replication and (ii) one of the n transgenes encodes a polypeptide of interest, the set of nucleotide sequences of the n transfer vectors being capable of restoring the replication of the replication deficient baculovirus wherein n transgenes is at least equal to 2.
	Regarding claim 19 part (a1) and one or more transgene(s) each encoding a protein maturation enzyme and claim 20: Juliant et al disclose insertion  into the baculovirus genome via three transfer vectors of 3 genes encoding GNT-I, GNT-II and  beta-1-4 GalTI which are glycosyltransferases and are protein maturation enzymes. 
	This is accomplished by using  3 transfer vectors that allow homologous recombination of these three genes into three non-essential baculovirus genes and cells infected with this glycol-engineered baculovirus express high level of glycosyltransferase activity allowing the production of galactosylated proteins.  See page 3 last paragraph of Juliant et al
	Regarding  part (a2): Juliant et al disclose expression of glycosylated protein antibody in  baculovirus by using two transfer vectors each transfer vector encoding the heavy chain and light chain variable region. See figure 2 description and figure 2. 

It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the deficient baculovirus genome of Possee et al by modifying said replication deficient baculovirus genome in which n genes essential for viral replication are non-functional by performing (claim 20)  homologous recombination between said replication deficient baculovirus in which n genes essential for viral replication are non-functional and one or more nucleotide sequences i.e.3 transfer vectors encoding the  three glycosyltransferases as taught by Juliant and expressing in said  replication deficient baculovirus genome one or more transgene(s), each encoding the glycosyltransferases (protein maturation enzyme)  GNTI, GNTII and beta-1-4 GalTI; and
 (claim 19 part a2) for expression of a glycosylated antibody (protein of interest) to have used at least two transfer/rescue vectors, one transfer/rescue vector to encode the heavy chain variable region of an antibody and another transfer vector to comprise the light chain variable region of the same antibody and  performed homologous recombination between said modified replication deficient baculovirus genome expressing the glycosyltransferases and the two transfer vectors encoding the heavy chain and light chain, respectively in order to generate a recombinant baculovirus and to infect an insect cell with said recombinant baculovirus genome, wherein replication will produce the glycosylated antibody, wherein the replication replete recombinant baculovirus genome encodes GNTI, GNTII and beta-1-4 GalTI and genes encoding both the heavy and light chain variable region of the antibody, thus resulting in the instant invention with a reasonable expectation of success.
	The motivation to modify the replication deficient recombinant baculovirus platform of Possee et al is because Possee et al disclose the platform can be used for expression of transgenes and Juliant et al disclose to express glycosylated antibodies in baculovirus, insect cell glycan structures can be “humanized by integrating missing glycosyltransferases into the baculovirus genome by co-expression of mammalian GNTI, GNTII and beta-1-4 GalTI and  for expression of the antibody two transfer vectors can be  used each transfer vector comprising the heavy chain variable domain and the light chain variable domain respectively.

Regarding 26-27:  Juliant et al disclose that foreign genes can be inserted into the baculovirus genome  are inserted into the baculovirus genome at the locus of a gene not essential for viral replication such as chitinase, pp34 and EGT locus See figure  1 and 4 of Juliant et al. Thus, it would have been prima facie obvious to a person of ordinary skill in the art that the gene(s) encoding the glycosyltransferases can be recombined in the p10 and/or ph locus. 
	Regarding claim 37,  Juliant et al disclose other insect cells such as Sf9, that can be used for generating the resulting recombinant baculovirus genome.
	Regarding claim 32-33, 35-36 and 41: The combination of Possee et al and Juliant et al disclose the recombinant baculovirus or recombinant baculovirus of claim 32 comprising: 
The one or more genes encoding the glycosyltransferases; and
 With respect to claim 32 (part b) the “n nucleotide sequences of formula (I) is rendered prima facie obvious because Possee et al disclose thee transgene encoding the polypeptide of interest can be cloned  5’ or 3’ to the gene essential for viral replication with a restriction site spacer (see figure 2) with the size of the restriction site is 6 base pairs e.g. BAMHI, XbaI, PstI restriction sites could be utilized. Thus, each of the heavy chain and light chain sequences in each transfer vector can be in such arrangement with the respective restriction site spacer and respective gene essential for viral replication. Thus, n=2. See Possee at figure 2.

Claim 33: the genes not essential for viral replication are EGT, PP34 and chitinase. See Juliant at figure 4.
Claim 34 the combination of Possee and Juliant et al disclose  a set of homologous recombination elements  comprising 
a) a replication deficient baculovirus genome in which n genes essential for
viral replication are non-functional i.e. protein kinase 1 and ORF1629 and Lef-1  are deleted from the  AcMNPV genome (n essential genes = 3) or one or more genes select from  orf1629, lefs-12, dnapol, p143, p35, ie-1, ie-2, p47, pp31 and which comprises one or more transgene(s) each encoding they glycosyltransferases mammalian GNTI, GNTII and beta-1-4 GalTI; b) n transfer vectors each comprising:
i) a nucleic acid sequence enabling to restore the function of one of the n
non-functional genes essential for viral replication, ii) a transgene encoding a polypeptide of interest i.e. one transfer encoding heavy chain the other transfer vector encoding light chain, n being an integer at least equal to 2.
With respect to claim 39, while  the combination of Possee et al and Juliant et al disclose that the n genes essential for viral replication rendered non-functional are 2 or more, the combination of references disclose the transfer vectors each comprising the heavy chain and light chain sequences are 2 (i.e. n=2) but does not disclose the transfer vectors each comprising part (a2) (i) and (ii) is equal or greater than 3. However, it would have been prima facie obvious to a person of ordinary skill in the art based on the disclosure of both Possee et al and Juliant et al, that multiple different antibodies can be expressed in said recombinant baculovirus expression system  by employing additional transfer vectors  - thus transfer vectors can be greater than or equal to 3.

Status of the Claims

Claims 19-41 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645